Citation Nr: 1122489	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  03-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for submucous fibroids.

2.  Entitlement to an effective date prior to March 28, 2002 for the grant of entitlement to service connection for major depression with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to January 1997.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of March 2003 and April 2003 rating decisions of the Department of Veterans Affairs (VA) RO in Phoenix, Arizona.    

This case was previously before the Board in April 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

The Board notes that, in January 2008, the Veteran requested a videoconference hearing at the RO before a Member of the Board (now called a Veterans Law Judge (VLJ)).  Subsequently, in a November 2009 statement, she indicated that she did not wish to be afforded a Travel Board hearing before a Veterans Law Judge, but rather wished to have the Board consider the transcript from her prior hearing in August 2006.  By letter, the Board informed her that the transcript would be part of the evidence considered by the Board.  Accordingly, there is no longer an outstanding request for a hearing.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a mental disorder was received by the RO in March 1997.

2.  In a July 1997 rating decision, the RO denied service connection for a mental disability.

3.  On March 28, 2002, the RO received a request from the Veteran to transfer her claims file; the Veteran was diagnosed with major depression with PTSD on that date.

4.  On May 7, 2002, the Veteran indicated her intent to file a claim of entitlement to service connection for PTSD; the Veteran submitted evidence in support of her claim.

5.  In a March 2003 rating decision, the RO granted service connection for major depression with PTSD, and assigned a 70 percent disability evaluation, effective May 7, 2002; an April 2003 rating decision, granted the Veteran an earlier effective date of March 28, 2002.

6.  There is no competent medical evidence that the Veteran's submucous fibroids are causally or etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date prior to March 28, 2002 for the grant of service connection for major depression with PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2010).

2.  Submucous fibroids were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.6, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in November 2002, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  In addition, the March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  Although the notice elements required by Dingess/Hartman were provided to the appellant after the initial adjudication, the appellant's claims were readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment.  Additionally, the claims file contains the Veteran's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The record shows that the Veteran has been examined by VA in connection with her claim for service connection, and the Board finds the examination report is adequate for the purpose of evaluating her claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Entitlement to an Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2009).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of an appellate decision, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  In cases where the evidence is received after a final disallowance, the effective date is the date the new claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r), (q)(1)(ii).  Indeed, the Court has specifically held that where a prior unappealed decision consequently became final and binding on the veteran, the effective date of his eventual subsequent award of service connection is the date of receipt of his reopened claim - not the date of receipt of his original claim.  See Sears v. Principi, 16 Vet App 244 (2002); Melton v. West, 13 Vet App 442 (2000).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's service in the military ended on January 16, 1997.  Although she filed a claim for service connection of a mental disability within one year of her discharge from service, the Veteran's claim was denied in a July 1997 rating decision.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105 (West 2002).  

More recently, the Veteran filed a petition to reopen on March 28, 2002.  Following receipt of VA medical records and a VA examination, a March 2003 rating decision granted service connection for PTSD and assigned a 70 percent disability rating, effective May 7,  2002; an April 2003 rating decision revised the effective date, granting service connection effective March 28, 2002.

The Board acknowledges that the Veteran wants a much earlier effective date, indeed retroactive to 1997.  However, where there was a prior final RO decision, the effective date for her award does not necessarily relate back to that earlier decision or her original claim.  Rather, if, as here, that decision became final and binding on her because it was not timely appealed, then the date of receipt of her reopened claim will be the effective date of her award.  See Sears v. Principi, 16 Vet. App. 244 (2002).  See also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for  revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).   

There is no indication the Veteran either appealed the RO's previous rating decision or specifically acted to reopen her claim prior to March 28, 2002, wherein she requested a transfer of her claims file and was first diagnosed with major depression.  Additionally, her file does not contain a written claim, either formal or informal, until the March 28, 2002 request to transfer her claims file in preparation for filing a claim, which corresponded to the first report of major depression in her VA medical records.  As the effective date can be no earlier than the date of receipt of her reopened claim, March 28, 2002 is the correct effective date in this particular instance.  See 38 C.F.R. 3.400(q), (r).  See also Melton v. West, 13 Vet. App. 442 (2000).

Moreover, the Board recognizes the Veteran's statements that her major depression with PTSD has existed since her service, but points out there is no provision for payment of benefits from an earlier date based on a disorder's existence from a date previous to the receipt of the claim, unless the claim is filed within one year of separation from service.  See 38 C.F.R. §§  3.400(b)(2).

Furthermore, the Board notes that the July 1997 rating decision became final and binding on the Veteran when, unfortunately, she did not file an appeal in response, and therefore could only be reopened with new and material evidence.  Thus, when the RO more recently granted her May 7, 2002 petition to reopen this claim, following her March 28, 2002 request to transfer her claims file and diagnosis of major depression, the date of receipt of that petition is the earliest possible effective date she can receive; March 28, 2002 is already earlier than she would otherwise be entitled to by law.  See Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied).

So, for these reasons, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to an earlier effective date for service connection of her major depression with PTSD.  Therefore, her claim must be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest:  during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical, examination, or laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 - 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following):  an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines by regulations to be service-connected.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant statutory authorities, determined that, at that time, there was no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

The Board notes that the Veteran alleges that her fibroids are related to her military service, including her duties in the Southwest Asia Theater during Operation Desert Storm.  The Veteran also requested consideration under the provisions of 38 C.F.R. § 3.317 (2010).   

Nonetheless, based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for submucous fibroids, so this claim must be denied.  38 C.F.R. § 3.102.  

In particular, although the Board acknowledges, and finds credible, the Veteran's statements alleging in-service menstrual irregularities, the Board also notes that the Veteran is not credible as to contentions of continuity since service.  In particular, the objective medical evidence of record indicates that the Veteran did not have any complaints of submucous fibroids.  Likewise, although the Board acknowledges that the Veteran reported a change of menstrual pattern during service, the Veteran's service medical records do not show any complaints, treatment, or diagnosis of a chronic menstrual disorder or underlying gynecological disorder during her military service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  In fact, the Veteran was first diagnosed with fibroid tumors at her March 2003 VA examination; her first post-service complaint of an irregular menstrual cycle was in October 2001.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as she did not report continuity of symptomatology to any of her treating providers until February 2002, immediately prior to filing her claim for compensation benefits; only after her claim was filed did the Veteran refer to the symptoms as having started during her military service.   See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  

More significantly, there is no persuasive objective medical evidence of record which indicates that the Veteran's submucous fibroids are etiologically related to the Veteran's service.  In this regard, the June 2010 VA examiner indicates that a full review of the Veteran's service treatment records indicates that, although the Veteran reported heavier menstrual periods beginning in 1994, the Veteran repeatedly denied a change in her menstrual cycle, and she did not complain of painful or irregular menses; the Veteran also had normal uterine size upon evaluation.  The VA examiner also considered the Veteran's post-service VA treatment records, noting that the Veteran reported normal menstrual periods in 1998, and had no complaints in 1999 and 2000; the Veteran first complained of an irregular menses in 2001, wherein she was found to have an enlarged uterus.  The Veteran first reported a history of uterine fibroids in 2004 and underwent a hysterectomy in 2005.  The VA examiner concluded that the Veteran's submucous fibroids, irregular menses and subsequent hysterectomy were less likely than not related to the Veteran's military service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  In rendering the conclusion, the VA examiner noted that the Veteran had no symptoms during service and did not report experiencing symptoms until several years after service; the VA examiner also noted that uterine fibroids are common in women.  

The Board notes that the VA examiner found that the Veteran's complaints were not due to an undiagnosed illness.  To the contrary, the Veteran's uterine fibroids are a known clinical diagnosis.  Thus, this disability is not shown to be due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, service connection for this disorder as the result of an undiagnosed illness must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board finds that the June 2010 VA examiner's opinion has great probative weight, as this opinion was based on an examination of the Veteran, as well as review of the Veteran's record, and provided a rationale for the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is credible to report as to symptoms during service and as to her current symptoms, the Veteran has not shown, however, that she has the expertise required to offer an opinion regarding any causal relationship between her submucous fibroids and her active service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between submucous fibroids and her active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for submucous fibroids, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to an effective date prior to March 28, 2002 for the grant of service connection for major depression with PTSD is denied.

Entitlement to service connection for submucous fibroids is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


